UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 27, 2012 Hines Real Estate Investment Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 000-50805 20-0138854 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. May2012 Distributions With the authorization of its board of directors, Hines Real Estate Investment Trust, Inc. ("Hines REIT") declared distributions for the month ofMay 2012. These distributions will be calculated based on shareholders of record each day during the month of May 2012 in an amount equal to $0.00138082 per share, per day and will be paid inJuly 2012 in cash or reinvested in stock for those participating in Hines REIT's dividend reinvestment plan. Of the amount described above, $0.00041425 of the per share, per day dividend will be designated by Hines REIT as a special distribution which will be a return of a portion of the shareholders’ invested capital and, as such, will reduce their remaining investment in Hines REIT. The special distribution represents a portion of the profits from sales of investment property. The designation of a portion of the distribution as a special distribution will not impact the tax treatment of the distributions to our shareholders. Statements in this Current Report on Form 8-K, including intentions, beliefs, expectations or projections relating to items such as the timing of payment of distributions are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements are based on current expectations and assumptions with respect to, among other things, future economic, competitive and market conditions and future business decisions that may prove incorrect or inaccurate. Important factors that could cause actual results to differ materially from those in the forward looking statements include the risks described in the "Risk Factors" section of Hines REIT's Annual Report on Form 10-K for the year ended December 31, 2011 and its other filings with the Securities and Exchange Commission. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Real Estate Investment Trust, Inc. April 27, 2012 By: /s/ J. Shea Morgenroth Name: J. Shea Morgenroth Title: Chief Accounting Officer and Treasurer    2
